      Case 2:20-cv-00101 Document 8 Filed on 08/03/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  August 03, 2020
                          UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

JORGE MONTIEL,                                 §
                                               §
         Plaintiff,                            §
VS.                                            § CIVIL ACTION NO. 2:20-CV-101
                                               §
HEAD WARDEN CASTRO, et al.,                    §
                                               §
         Defendants.                           §


       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Jason B. Libby’s Memorandum and

Recommendation (M&R), entered on June 24, 2020. (D.E. 7). The M&R recommends that

the Court dismiss Plaintiff’s case for failure to prosecute. (D.E. 7, p. 2).

       The parties were provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b); General Order

No. 2002-13. No objection has been filed. When no timely objection has been filed, the

district court need only determine whether the Magistrate Judge’s M&R is clearly

erroneous or contrary to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)

(per curiam); Powell v. Litton Loan Servicing, LP, No. CIV. A. H-14-2700, 2015 WL

3823141, at *1 (S.D. Tex. June 18, 2015).

       Having carefully reviewed the proposed findings and conclusions of the Magistrate

Judge, Plaintiff’s complaint, the record, and the applicable law, and finding that the M&R

is not clearly erroneous or contrary to law, the Court ADOPTS the M&R in its entirety.

(D.E. 7). Accordingly, the Court DISMISSES this case for failure to prosecute.
1/2
      Case 2:20-cv-00101 Document 8 Filed on 08/03/20 in TXSD Page 2 of 2




            SIGNED and ORDERED this 3rd day of August 2020.



                                          DAVID S. MORALES
                                          UNITED STATES DISTRICT JUDGE




2/2
